         Case 1:19-cv-02173-CJN Document 49 Filed 11/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DONALD J. TRUMP,

                       Plaintiff,

        v.
                                                       Case No. 19-cv-2173 (CJN)
 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES, et al.,

                       Defendants.


                                            NOTICE

       The Committee Defendants submit this Notice in response to the Court’s question at the

hearing in this matter on November 18, 2019. If this Court grants the Committee Defendants’

motion to dismiss, undersigned counsel agrees that should Chairman Neal make a request under

the TRUST Act relating to Plaintiff Donald J. Trump during the 116th Congress, counsel will

notify the Court and counsel for the Plaintiff that such a request has been made.

                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             Douglas N. Letter (D.C. Bar No. 2533492)
                                                 General Counsel
                                             Todd B. Tatelman (VA Bar No. 66008)
                                                 Deputy General Counsel
                                             Megan Barbero (MA Bar No. 668854)
                                                 Associate General Counsel
                                             Josephine Morse (D.C. Bar No. 1531317)
                                                 Associate General Counsel
                                             Adam A. Grogg (D.C. Bar No. 1552438)
                                                 Assistant General Counsel

                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
        Case 1:19-cv-02173-CJN Document 49 Filed 11/18/19 Page 2 of 2



                                   (202) 225-9700
                                   douglas.letter@mail.house.gov

                                   Counsel for the Committee Defendants

November 18, 2019
